Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	The amendments filed on 08/11/2022 have been fully considered and are made of record.
	a. Claims 1 and 46 have been amended.
	b. Claims 3-4, 10-14, 17, 19, 22-25, 28-36, 42-45 and 47-50 have been amended.

Response to Arguments
4.	Applicant’s arguments filed on 08/11/2022 have been considered but are moot because the new ground of rejection has been applied to amended limitations.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 1, 15-16, 20 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Erhart et al. (Pub NO. US 2020/0112016 A1; hereinafter Erhart) in view of El-Menshawy et al. (Patent NO. US 4,392,110; hereinafter El-Menshawy).
Regarding Claim 1, Erhart teaches a dielectric fluid tester (fluid converted to gas; See [0021], [0059]) for determining a dielectric breakdown voltage of a fluid sample (See Fig. 2; See [0056]-[0067]), the dielectric fluid tester comprising:
a container (See container 30 in fig. 2 and Fig. below; See [0057]-[0060]), for containing the fluid sample (See [0021], [0059]), the container comprising an insulating cap (31/43 in Fig. 2 and Fig. Below; See [0061], [0063]), a housing (26 in Fig. 2 and Fig. below), and an access port (34 in Fig. 2 and Fig. below; See [0066]), configured to connect to a pressure-controlling source (source is 90/91 is in fig. 2 and Fig. below; See [0067]) and fluidically couple the pressure-controlling source to the fluid sample while the fluid sample is inside the container (fluid is converted to gas and in controlled by 90/91 in fig. 2 and Fig. below; See [0021], [0066]-[0067]);
a first electrode (11 in Fig. 2 and Fig. below), comprising a first test head (41 in Fig. 2 and Fig. below; See [0062]) and protruding into the container through the insulating cap (41 protrudes from 31/43 in Fig. 2 and Fig. below; see [0062]); and
a second electrode (12 in Fig. 2 and Fig. below), comprising a second test head (42 in Fig. 2 and Fig. below) and protruding into the container (42 protrudes from 31/45 in container 26  in Fig. 2 and Fig. below; see [0062]), wherein the first test head and the second test head face each other and are separated by a gap (See the gap between 41 and 42 in fig. 2 and Fig. below), forming a test zone within the container between the first test head and the second test head (See the test zone between 41 and 42 in fig. 2 and Fig. below; See [0062]-[0063]).

    PNG
    media_image1.png
    906
    894
    media_image1.png
    Greyscale

Erhart teaches the first test head and the second test as described above but is silent about them being configured to determine the dielectric voltage breakdown of the fluid sample.
El-Menshawy teaches wherein the first test head (43 in Fig. 6; See Col. 5, Line 65 through Col. 6, Line 10) and the second test head (44 in Fig. 6; See Col. 5, Line 65 through Col. 6, Line 10) are configured to determine the dielectric voltage breakdown of the fluid sample (See Col. 5, Line 65 through Col. 6, Line 10).

    PNG
    media_image2.png
    458
    872
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Erhart by configuring it to determine the dielectric voltage breakdown of the fluid sample, as taught by El-Menshawy in order to monitor the condition of dielectric fluid (El-Menshawy; Col. 1, Lines 30-35).
Regarding Claim 15, Erhart in view of El-Menshawy teaches the dielectric fluid tester of claim 1, wherein the first electrode is collinear to the second electrode (two electrodes 11 and 12 in Fig. 2 are parallel, Therefore two electrodes are collinear).
Regarding Claim 16, Erhart in view of El-Menshawy teaches the dielectric fluid tester of claim 1, wherein the access port comprises an interior opening (34 has opening in Fig. 2), disposed proximate to an interior wall of the housing (opening of 34 is disposed in inner wall of 26 in Fig. 2).
Regarding Claim 20, Erhart in view of El-Menshawy teaches the dielectric fluid tester of claim 1. Erhart further teaches wherein a volume inside the container available for the fluid sample (See the volume inside 30 in Fig. 2 and fig. below).

    PNG
    media_image3.png
    764
    881
    media_image3.png
    Greyscale

Erhart s silent about volume is less than 100 milliliters.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the volume is less than 100 milliliters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 46, Erhart teaches a system for determining a dielectric breakdown voltage of a fluid sample (See Fig. 2; See [0056]-[0067]), the system comprising:
a dielectric fluid tester (fluid converted to gas; See [0021], [0059]), comprising a container (See container 30 in fig. 2 and Fig. below; See [0057]-[0060]), a first electrode (11 in Fig. 2 and Fig. below), comprising a first test head (41 in Fig. 2 and Fig. below; See [0062]) and protruding into the container (41 protrudes from 30 in Fig. 2 and Fig. below; see [0062]), and a second electrode (12 in Fig. 2 and Fig. below), comprising 
a second test head (42 in Fig. 2 and Fig. below) and protruding into the container (42 protrudes from 31/45 in container 30  in Fig. 2 and Fig. below; see [0062]), wherein the first test head and the second test head face each other and are separated by a gap (See the gap between 41 and 42 in fig. 2 and Fig. below);
a power supply (battery; See [0028]-[0029]), electrically coupled to each of the first electrode and the second electrode and configured to control a voltage applied between the first electrode and the second electrode (current flows between electrodes, therefore voltage is applied between electrodes; See [0035], [0057], [0062]-[0064]); and
a pressure-controlling source (source is 90/91 is in fig. 2 and Fig. below; See [0067]), fluidically coupled to an interior of the container and configured to control pressure inside the container (fluid is converted to gas and in controlled by 90/91 in fig. 2 and Fig. below; See [0021], [0066]-[0067]).

    PNG
    media_image1.png
    906
    894
    media_image1.png
    Greyscale

Erhart teaches the first test head and the second test as described above but is silent about them being configured to determine the dielectric voltage breakdown of the fluid sample.
El-Menshawy teaches wherein the first test head (43 in Fig. 6; See Col. 5, Line 65 through Col. 6, Line 10) and the second test head (44 in Fig. 6; See Col. 5, Line 65 through Col. 6, Line 10) are configured to determine the dielectric voltage breakdown of the fluid sample (See Col. 5, Line 65 through Col. 6, Line 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Erhart by configuring it to determine the dielectric voltage breakdown of the fluid sample, as taught by El-Menshawy in order to monitor the condition of dielectric fluid (El-Menshawy; Col. 1, Lines 30-35).

7.	Claims 2, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Erhart in view of El-Menshawy further in view of Curry et al. (Pub NO. US 2016/0254108 A1; hereinafter Curry).
Regarding Claim 2, Erhart in view of El-Menshawy teaches the dielectric fluid tester of claim 1, first electrode and second electrode (11 and 12 in Fig. 2).
Erhart in view of El-Menshawy is silent about wherein at least one of the first electrode or the second electrode is movably coupled to the container such that the gap between the first test head and the second test head is adjustable.
Curry teaches regarding detecting dielectric breakdown of fluid (See [0039]-[0040]) wherein at least one of the first electrode or the second electrode is movably coupled to the container such that the gap between the first test head and the second test head is adjustable (gap 12 between two electrodes 104 in Fig. 1 is adjustable, therefore test head is also adjustable; See [0048]).
Therefore, it would have been obvious to of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Erhart and El-Menshawy, by using at least one of the first electrode or the second electrode is movably coupled to the container such that the gap between the first test head and the second test head is adjustable, as taught by Curry in order to reduce dielectric breakdown of fluid (Curry; See abstract).
Regarding Claim 5, Erhart in view of El-Menshawy teaches the dielectric fluid tester of claim 1, first electrode and second electrode (11 and 12 in Fig. 2).
Erhart in view of El-Menshawy is silent about wherein both the first electrode and the second electrode are movably coupled to the container such that the gap between the first test head and the second test head is adjustable by either one of the first electrode or the second electrode.
Curry teaches regarding detecting dielectric breakdown of fluid (See [0039]-[0040]) wherein both the first electrode and the second electrode are movably coupled to the container such that the gap between the first test head and the second test head is adjustable by either one of the first electrode or the second electrode (gap 12 between two electrodes 104 in Fig. 1 is adjustable, therefore test head is also adjustable; See [0048]).
Therefore, it would have been obvious to of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Erhart and El-Menshawy, by using wherein both the first electrode and the second electrode are movably coupled to the container such that the gap between the first test head and the second test head is adjustable by either one of the first electrode or the second electrode, as taught by Curry in order to reduce dielectric breakdown of fluid (Curry; See abstract).
Regarding Claim 6, Erhart in view of El-Menshawy further in view of Curry teaches the dielectric fluid tester of claim 5. Erhart further teaches further comprising a first seal (38 in Fig. 2; See [0061]), wherein:
the first seal is coupled to the first electrode (38 is coupled to electrode 11 in Fig. 2; See [0061]);
the first seal is positioned inside the container and slidably sealed against the housing (seal 38 is inside container 30 against housing 26 in fig. 2); and
the first seal is at least partially defines a volume inside the container available for the fluid sample (38 defines a volume inside 26 in fig. 2).
Regarding Claim 7, Erhart in view of El-Menshawy further in view of Curry teaches the dielectric fluid tester of claim 6. Erhart further teaches further comprising a second seal (39a in Fig. 2; See [0061]), wherein:
the second seal is slidably sealed around the second electrode (seal 39a is inside container 30 against housing 26 in fig. 2);
the second seal is positioned inside the container and coupled to the housing (seal 39a is inside container 30 and coupled to housing 26 in fig. 2); and 
the second seal, together with the first seal and the housing, defines the volume inside the container available for the fluid sample (38 and 39a define a volume inside 26 in fig. 2).
Regarding Claim 8, Erhart in view of El-Menshawy further in view of Curry teaches the dielectric fluid tester of claim 7. Erhart further teaches wherein the access port protrudes through the second seal (access port 34 protrudes from second seal 39a in fig. 2).
Regarding Claim 9, Erhart in view of El-Menshawy further in view of Curry the dielectric fluid tester of claim 5, wherein:
the container further comprises an additional insulating cap (21/22 in fig. 2; See [0061]); and
the first electrode is movably coupled to the insulating cap (11 is coupled to 21/22 in fig. 2; See [0061]). 
8.	Claims 21, 26-27 and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Erhart in view of Curry et al. (Pub NO. US 2016/0254108 A1; hereinafter Curry).
Regarding Claim 21, Erhart teaches a method (method in Fig. 2; See [0056]-[0067]) of a fluid sample (See [0021], [0059]) using a dielectric fluid tester (See [0021], [0059]), the method comprising: 
delivering the fluid sample into a container of the dielectric fluid tester (delivering fluid to container 30 in fig. 2 and Fig. below; See [0021], [0057]-[0060]), the container comprising an insulating cap (31/43 in Fig. 2 and Fig. Below; See [0061], [0063]), a housing (26 in Fig. 2 and Fig. below), and 
an access port (34 in Fig. 2 and Fig. below; See [0066]), the dielectric fluid tester comprising a first electrode (11 in Fig. 2 and Fig. below), comprising a first test head (41 in Fig. 2 and Fig. below; See [0062]), and a second electrode (12 in Fig. 2 and Fig. below), comprising a second test head (42 in Fig. 2 and Fig. below); 
applying a voltage between the first electrode and the second electrode (current flows across electrodes by applying voltage across electrodes; See [0061]-[0065]); 

    PNG
    media_image1.png
    906
    894
    media_image1.png
    Greyscale

Erhart is silent about a method for detecting a dielectric breakdown voltage of a fluid; determining the dielectric breakdown voltage by at least one of: 
adjusting a gap between the first test head and the second test head, adjusting the voltage between the first electrode and the second electrode, adjusting temperature of the fluid sample inside the container, or adjusting pressure inside the container. 
Curry teaches regarding detecting dielectric breakdown of fluid (See [0039]-[0040]) a method for detecting a dielectric breakdown voltage of a fluid (See [0054]); determining the dielectric breakdown voltage by at least one of: 
adjusting a gap between the first test head and the second test head (gap 12 between two electrodes 104 in Fig. 1 is adjustable, therefore test head is also adjustable; See [0048]), adjusting the voltage between the first electrode and the second electrode, adjusting temperature of the fluid sample inside the container, or adjusting pressure inside the container. 
Therefore, it would have been obvious to of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Erhart, by using a method for detecting a dielectric breakdown voltage of a fluid; determining the dielectric breakdown voltage by at least one of: adjusting a gap between the first test head and the second test head, adjusting the voltage between the first electrode and the second electrode, adjusting temperature of the fluid sample inside the container, or adjusting pressure inside the container, as taught by Curry in order to reduce dielectric breakdown of fluid (Curry; See abstract).
Regarding Claim 26, Erhart in view of Curry teaches the method of claim 21. Curry further teaches wherein determining the dielectric breakdown voltage (See [0054]) comprises simultaneously performing two or more of: 
adjusting a gap between the first test head and the second test head (gap 12 between two electrodes 104 in Fig. 1 is adjustable, therefore test head is also adjustable; See [0048]), adjusting the voltage between the first electrode and the second electrode, adjusting temperature of the fluid sample inside the container, or adjusting pressure inside the container (See [0049]).
Regarding Claim 27, Erhart in view of Curry teaches the method of claim 21. Curry further teaches further comprising, prior to applying the voltage between the first electrode and the second electrode, reducing the pressure inside the container to degas the fluid sample, wherein the fluid sample is liquid (See [0048-[0049]). 
Regarding Claim 37, Erhart teaches the method of claim 21, wherein a volume inside the container available for the fluid sample (See the volume inside 30 in Fig. 2 and fig. below).

    PNG
    media_image3.png
    764
    881
    media_image3.png
    Greyscale

Erhart s silent about wherein the fluid sample has a volume of less than 100 milliliters.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use wherein the fluid sample has a volume of less than 100 milliliters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 38, Erhart in view of Curry teaches the method of claim 21. Curry further teaches further comprising, prior to delivering the fluid sample into the container, adjusting a volume inside the container available for the fluid sample (as the gap between electrodes is adjusted, therefore volume is also adjusted; See [0048]).
Regarding Claim 39, Erhart in view of Curry teaches the method of claim 38. Erhart further teaches a first seal (38 in Fig. 2; See [0061]), sealed against the housing inside container (seal 38 is inside container 30 against housing 26 in fig. 2).
Erhart is silent about wherein adjusting the volume inside the container available for the fluid sample comprises moving a first seal, slidably. 
Curry teaches regarding detecting dielectric breakdown of fluid (See [0039]-[0040]) moving the electrode system (gap 12 between two electrodes 104 in Fig. 1 is adjustable, therefore test head is also adjustable; See [0048]).
Therefore, it would have been obvious to of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Erhart and Curry, by using wherein adjusting the volume inside the container available for the fluid sample comprises moving a first seal, slidably, in order to reduce dielectric breakdown of fluid (Curry; See abstract).
Regarding Claim 40, Erhart in view of Curry teaches the method of claim 39. Erhart further teaches wherein the first seal is coupled to the first electrode (38 is coupled to 11 in Fig. 2), and the first electrode relative to the insulating cap (electrode 11 is relative to cap 31/43 in fig. 2).
Erhart is silent about moving the first seal comprises moving the first electrode.
Curry teaches regarding detecting dielectric breakdown of fluid (See [0039]-[0040]) moving the electrode system (gap 12 between two electrodes 104 in Fig. 1 is adjustable, therefore test head is also adjustable; See [0048]).
Therefore, it would have been obvious to of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Erhart and Curry, by moving the first seal comprises moving the first electrode, in order to reduce dielectric breakdown of fluid (Curry; See abstract).
Regarding Claim 41, Erhart in view of Curry teaches the method of claim 21. Curry further teaches wherein adjusting the gap between the first test head and the second test head comprises rotating at least one of the first electrode or the second electrode relative to the container (gap 12 between two electrodes 104 in Fig. 1 is adjustable, therefore test head is also adjustable; See [0048]).
9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Erhart in view of El-Menshawy further in view of Lindsey et al. (Pub NO. US 2010/0038220 A1; hereinafter Lindsey).
Regarding Claim 18, Erhart in view of El-Menshawy teaches the dielectric fluid tester of claim 1. Erhart in view of El-Menshawy is silent about further comprising a ground plane, positioned parallel to an exterior wall of the housing.
Lindsey teaches regarding dielectric breakdown (See [0065]) further comprising a ground plane, positioned parallel to an exterior wall of the housing (See [0009]).
Therefore, it would have been obvious to of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Erhart and El-Menshawy, by using a ground plane, positioned parallel to an exterior wall of the housing, as taught by Lindsey in order to prevent dielectric breakdown of fluid (Lindsey; See [0065]).





Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867